30 F.3d 129
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clifford Wade EPPERSON, Petitioner Appellant,v.A. A. TUMMINIA, Jail Superintendent;  Federal Parole Dept.;Mr. Ware, Federal Parole Department;  FederalBureau of Prisons, Respondents Appellees.
No. 94-6130.
United States Court of Appeals, Fourth Circuit.
Submitted June 23, 1994.Decided July 27, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, District Judge.  (CA-94-23-R)
Clifford Wade Epperson, appellant pro se.
W.D.Va.
DISMISSED.
Before MURNAGHAN and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Clifford Wade Epperson appeals from the district court's order denying injunctive relief pursuant to Epperson's requests for a temporary restraining order, and for appointment of an attorney.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988) and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.   See Virginia v. Tenneco, Inc., 538 F.2d 1026, 1029-30 (4th Cir.1976);   Miller v. Simmons, 814 F.2d 962, 967 (4th Cir.), cert. denied, 484 U.S. 903 (1987).


2
We dismiss the appeal as interlocutory, and deny Epperson's motions for appointment of counsel, and for an emergency hearing.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.